16‐2863 
Garcia v. Superintendent of Great Meadow Correctional Facility 
 
 
 
                     UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                            _________________________ 
                                               
                                 August Term, 2016 
                                               
           (Submitted: October 17, 2016            Decided: November 10, 2016) 
                                               
                                 Docket No. 16‐2863 
                            _________________________ 
 
                                             JESUS H. GARCIA, 
 
                                                           Petitioner, 
 
                                                  ‐‐ v. ‐‐ 
 
            SUPERINTENDENT OF GREAT MEADOW CORRECTIONAL FACILITY, 
 
                                                  Respondent.                                                                     
                                   _________________________ 
 
Before:                 

                        KEARSE, JACOBS, and LOHIER, Circuit Judges. 

                                   _________________________ 
        

       Petitioner  Jesus  H.  Garcia  moves  for  leave  to  file  a  successive  28  U.S.C. 

§ 2254 petition challenging his 2009 New York conviction for burglary and sexual 
                                                                                       

abuse.  His three prior § 2254 petitions challenging that judgment were dismissed 

as incomprehensible.  We hold that those dismissals were “on the merits,” thus 

triggering,  for  purposes  of  the  § 2254  petition  he  now  seeks  to  file,  the 

requirements  applicable  to  successive  § 2254  petitions.    Additionally,  because 

Garcia’s proposed petition does not satisfy the successive‐petition standards, we 

DENY his motion for leave to file it. 

                          _________________________ 
                                         
      JESUS H. GARCIA, pro se, Malone, New York, for Petitioner, 
 
     LISA  ELLEN  FLEISCHMANN,  Assistant  Attorney  General,  New  York  State 
     Office of the Attorney General, New York, New York, for Respondent. 
                          _________________________ 
                                        
PER CURIAM: 

      Jesus H. Garcia, pro se, moves for leave to file a successive 28 U.S.C. § 2254 

petition  challenging  his  2009  New  York  conviction  for  burglary  and  sexual 

abuse.    He  has  previously  filed  multiple  § 2254  petitions  challenging  that 

conviction, each of which was dismissed as incomprehensible.  The preliminary 

question  is  whether  such  dismissals  are  “on  the  merits,”  thus  making  his 

proposed § 2254 petition “successive.”   




                                            2 
 
                                                                                                  

       We  hold  that  an  order  denying  a  § 2254  petition  as  incomprehensible  is 

“on  the  merits”  for  the  purposes  of  the  successive‐petition  requirements  if  the 

petitioner  was  on  notice  that  the  district  court  considered  the  § 2254  petition  to 

be incomprehensible, and had an opportunity to cure the defect.  For the reasons 

stated in this opinion, we DENY Garcia’s motion for leave to file. 


                                      BACKGROUND 


       In  2013,  Garcia  filed  a  §  2254  petition  challenging  his  2009  New  York 

conviction  for  burglary  and  sexual  abuse.    Although  legible,  the  petition  was 

incomprehensible in the critical respect that it was impossible to discern Garcia’s 

claims.   The district court ordered Garcia to amend, explaining that the petition 

as  originally  filed  was  “indecipherable”  and  therefore  failed  to  state  a  claim.  

After  Garcia  failed  to  amend,  the  district  court  dismissed  the  petition  as 

incomprehensible, and this Court denied a certificate of appealability. 

       Before expiration of the time to seek Supreme Court review of this Court’s 

order,  Garcia  filed  two  additional  § 2254  petitions  in  district  court.    Since 

adjudication  of  Garcia’s  first  § 2254  petition  was  not  yet  final,  those  petitions 

were not successive within the meaning of § 2244(b).  See Hom Sui Ching v. United 

States,  298  F.3d  174,  177  (2d  Cir.  2002)  (noting  that  a  new  § 2255  petition  is  not 

                                               3 
 
                                                                                             

successive until adjudication of a prior § 2255 petition is “final”); Whab v. United 

States, 408 F.3d 116, 120 (2d Cir. 2005) (adjudication is “final” when opportunity 

to  seek  Supreme  Court  review  has  expired).    The  district  court  dismissed  both 

petitions as incomprehensible.  Garcia appealed one of those two dismissals, and 

this  Court  dismissed  that  appeal  for  failure  to  move  for  a  certificate  of 

appealability.  Garcia did not appeal the other dismissal.    

       In 2016, Garcia filed the present motion for leave to file a successive § 2254 

petition.    Although  it  appears  Garcia  is  again  attempting  to  challenge  his  2009 

burglary  and  sexual  abuse  conviction,  his  specific  arguments  cannot  be 

discerned. 


                                     DISCUSSION 


       Under  §  2244,  a  district  court  may  consider  a  successive  §  2254  petition 

only if the petitioner first obtains an order from this Court authorizing the filing 

of  that  petition.    See  28  U.S.C.  §  2244(b)(3).    However,  before  determining 

whether  to  grant  leave  to  file  a  successive  §  2254  petition,  this  Court  must 

consider  whether  the  proposed  petition  would  indeed  be  successive.    See  Vu  v. 

United  States,  648  F.3d  111,  113  (2d  Cir.  2011).    Generally  speaking,  a  §  2254 

petition is successive if a prior petition challenged the same state‐court judgment 

                                             4 
 
                                                                                         

and was “decided on the merits.”  Id. (discussing successive criteria in context of 

a proposed § 2255 motion). 

      We  have  never  decided  whether  an  order  dismissing  a  § 2254  petition  as 

incomprehensible is “on the merits” for purposes of the successive requirements.  

However,  in  the  ordinary  civil  context,  an  incomprehensible  complaint  fails  to 

state a claim, see Prezzi v. Schelter, 469 F.2d 691, 692 (2d Cir. 1972), and a dismissal 

for failure to state a claim operates as “a final judgment on the merits and thus 

has res judicata effects,” Berrios v. N.Y.C. Hous. Auth., 564 F.3d 130, 134 (2d Cir. 

2009).    It  should  follow  that  an  order  dismissing  a  §  2254  petition  as 

incomprehensible,  once  the  matter  is  fully  adjudicated,  should  likewise  operate 

as  a  “final  judgment  on  the  merits,”  and  should  therefore  trigger  the  rules 

governing successive § 2254 petitions. 

      At the same time, however, we have also held that a district court should 

not dismiss a pro se complaint “without granting leave to amend at least once,” 

unless amendment would be futile.  Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 

2000).  “Our reluctance to dismiss these complaints at such an early stage of the 

proceedings  stems  in  part  from  the  limited  legal  knowledge  and  resources 

available  to  pro  se  plaintiffs,  which  may  hamper  their  ability  to  articulate 



                                           5 
 
                                                                                             

potentially valid claims in legally cognizable language.”  McEachin v. McGuinnis, 

357  F.3d  197,  201  (2d  Cir.  2004).    These  concerns  are  heightened  in  the  § 2254 

context,  because  prisoners  ordinarily  lack  legal  knowledge  and  resources.  

Moreover,  the  issue  at  stake—the  legality  of  a  prisoner’s  confinement—is  of 

fundamental importance.   

       Accordingly,  we  hold  that  an  order  denying  a  § 2254  petition  as 

incomprehensible  is  “on  the  merits”  for  the  purposes  of  the  successive 

requirements if the petitioner was on notice that the district court considered the 

§ 2254 petition to be incomprehensible, and had a reasonable opportunity to cure 

that defect.   

       Those  requirements  were  satisfied  here.    In  Garcia’s  first  § 2254 

proceeding, the district court granted leave to amend the “indecipherable” § 2254 

petition.  The court thereby alerted Garcia to the deficiency and afforded him the 

opportunity  to  cure  it.    In  addition,  Garcia  filed  his  second  and  third  § 2254 

petitions, also indecipherable, after his first petition had already been rejected for 

that very defect.  Under these circumstances, each of the three orders dismissing 

Garcia’s  petitions  as  incomprehensible  was  “on  the  merits,”  and  triggered  the 




                                             6 
 
                                                                                                 

requirements  applicable  to  successive  § 2254  petitions  for  purposes  of  the  new 

petition he now seeks to file. 

              Having concluded that the present petition is successive, we must consider 

whether  it  satisfies  the  requirements  of  § 2244(b),  that  is,  whether  it  relies  on  a 

new  and  retroactive  constitutional  rule,  or  whether  it  relies  on  a  sufficient 

showing of facts previously unavailable.1  Since Garcia’s motion for leave to file a 

successive § 2254 petition is as incomprehensible as the others, he has not made a 

“prima facie showing” that his application satisfies the § 2244(b)(2) requirements.  

See 28 U.S.C. § 2244(b)(3)(C).  Accordingly, it is hereby ORDERED that Garcia’s 

motion for leave to file a successive § 2254 petition is DENIED. 


                                                            
1
      This Court must deny leave to file a successive § 2254 petition containing a new 
claim, unless:  
 
       (A) the  applicant  shows  that  the  claim  relies  on  a  new  rule  of 
      constitutional law, made retroactive to cases on collateral review by 
      the Supreme Court, that was previously unavailable; or  
            
      (B)(i)  the  factual  predicate  for  the  claim  could  not  have  been 
      discovered previously through the exercise of due diligence; and (ii) 
      the facts underlying the claim, if proven and viewed in light of the 
      evidence  as  a  whole,  would  be  sufficient  to  establish  by  clear  and 
      convincing evidence that, but for constitutional error, no reasonable 
      factfinder would have found the applicant guilty of the underlying 
      offense. 

28 U.S.C. § 2244(b)(2). 
                                                               7